Case 1:20-cv-24523-AMC Document 524 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

  GILEAD SCIENCES INC., et al.

                  Plaintiff,

  v.                                                          Case No.: 1:20-cv-24523-AMC

  AJC MEDICAL GROUP, et al.

             Defendant.
  ________________________________/

                       NON-PARTIES’ MOTION TO QUASH SUBPOENA

           Non-parties, Steve C. Taylor and Calvanetta S. Franklin (the “Non-Parties”,

  collectively, or “Non-party,” individually), through undersigned counsel, file this motion to

  quash Plaintiff’s subpoenas to TB Bank issued on March 16, 2021 and served upon TD

  Bank (“Motion”) and state as follows.


          CERTIFICATE OF CONFERRAL, PURSUANT TO LOCAL RULE 7.1(A)(3)

           I hereby certify that the relief sought in this Motion is a result of a good faith effort

  to resolve the issues with Plaintiff. On April 6, 2021, counsel for the moving Non-Parties

  contacted Plaintiff’s counsel in an effort to resolve the issues in this Motion but was

  unsuccessful.

                                            ARGUMENT

          The Non-Parties move to quash the subpoena issued to them to the extent that it

  requires TD Bank to produce records of their bank accounts pursuant to Federal Rule of

  Civil Procedure 45(d)(3)(B)(i). The subpoenas seek to obtain confidential commercial




  77506765.2
Case 1:20-cv-24523-AMC Document 524 Entered on FLSD Docket 04/07/2021 Page 2 of 3




  information regarding each of the Non-Parties bank accounts without any justification

  offered by Plaintiff for obtaining such confidential information.

          WHEREFORE, Non-Parties seek an Order from this Court quashing the subpoenas

  issued to TD Bank regarding the Non-Parties records.


                                                    POLSINELLI, P.C.
                                                    1401 Lawrence Street, Suite 2300
                                                    Denver, CO 80202
                                                    Tel. (303) 583-8259
                                                    Facsimile: (303) 572-7883

                                                    By: s/ Ghislaine G. Torres Bruner
                                                    Ghislaine G. Torres Bruner
                                                    Florida Bar No. 546321
                                                    Email: GBruner@polsinelli.com

                                                    Attorney for Non-Parties Steve C. Taylor
                                                    and Calvanetta S. Franklin




                                                2
  77506765.2
Case 1:20-cv-24523-AMC Document 524 Entered on FLSD Docket 04/07/2021 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of April, 2021, a true and correct copy of the
  foregoing has been filed and served by through the Court’s ECF system pursuant to Rule
  5 of the Federal Rules of Civil Procedure on the following:

  Jacob I. Chefitz, Esq.
  Patterson Belknap et al.
  1133 Avenue of the Americas
  New York, NY 10036

  Counsel for Gilead Sciences, Inc.


                                                   By: s/ Ghislaine G. Torres Bruner
                                                       Ghislaine G. Torres Bruner




                                              3
  77506765.2
